                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       Case No. 3:17-cr-00050
                                            )       Judge Trauger
PANKAJKUMAR PATEL                           )

     POSITION OF DEFENDANT WITH RESPECT TO SENTENCING FACTORS

       COMES NOW the Defendant, Pankajkumar Patel, by and through his undersigned

counsel, and pursuant to Administrative Order No. 117-3 of the U.S. District Court for the Middle

District of Tennessee and the Order of this Honorable Court, hereby reports that he has no

objections to the Revised Presentence Report (PSR), disclosed 3/5/19. However, Mr. Patel does

have one clarification to the PSR which was communicated to U.S. Probation in writing on 3/5/19

but was not included in the final Revised PSR. Paragraph 33 of the Revised PSR should read:

              Patel stated that Hakimzada was moving at least one million dollars
              per month through Hakimzada’s money transmitting business. Patel
              further stated that it was Hakimzada who was planning to increase
              it two million per month. Patel explained that through Hakimzada’s
              money transmitting business, Hakimzada could move money to
              China, London, Pakistan......

¶ 33, Revised PSR. (emphasis supplied). This clarification has no impact on the guideline

calculation contained in the Revised PSR.

                                                    Respectfully submitted,

                                                    TUNE, ENTREKIN & WHITE, P.C.
                                                    UBS Tower, Suite 1700
                                                    315 Deaderick Street
                                                    Nashville, Tennessee 37238
                                                    (615) 244-2770

                                                    S:/ Peter Strianse
                                                    PETER J. STRIANSE
                                                    Attorney for Defendant Patel



     Case 3:17-cr-00050 Document 57 Filed 03/08/19 Page 1 of 2 PageID #: 247
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent via the Court’s
electronic filing system, if registered, or, if unregistered in the Court’s system, it has been sent via
facsimile and deposited in the United States Mail, postage prepaid, to:


                               Van S. Vincent
                               Assistant United States Attorney
                               110 Ninth Avenue South
                               Suite A961
                               Nashville, TN 37203-3870

                               VIA Email
                               Terra Everett
                               U.S. Probation Officer
                               Terra_Everett@tnmp.uscourts.gov

       This 8th day of March, 2019.

                                                       S:/ Peter J. Strianse
                                                       PETER J. STRIANSE




                                                   2


    Case 3:17-cr-00050 Document 57 Filed 03/08/19 Page 2 of 2 PageID #: 248
